Exhibit 10.18

WHENEVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK *), SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY
TO THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

LICENSE AGREEMENT

by and between

THE SCRIPPS RESEARCH INSTITUTE,

a California nonprofit

public benefit corporation

and

REPLIGEN CORPORATION,

a Delaware corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    Definitions    4    1.1    Affiliate    4    1.2   
Confidential Information    4    1.3    Field    5    1.4    Licensed Patent
Rights    5    1.5    Licensed Product    5    1.6    Licensed Process    5   
1.7    Licensed Service    5    1.8    Major Market Country    5    1.9    Net
Sales    5    1.10    Valid Claim    6    1.11    Novartis Research Products
Nonexclusive License    6 2.    Grant of License    6    2.1    Grant of License
for Licensed Products    6    2.2    Grant of License for Licensed Processes   
6    2.3    Grant of License for Licensed Services    7    2.4    Sublicensing
   7    2.5    No Other License    7    2.6    Governmental Interest    7    2.7
   Reservation of Rights    7    2.8    Novartis Non-Exclusive License    7 3.
   Royalties    8    3.1    License Issue Royalty    8    3.2    Equity    8   
3.3    Minimum Annual Royalty    8    3.4    Running Royalties for Licensed
Products    8    3.5    Running Royalties for Licensed Processes    8    3.6   
Running Royalties for Licensed Services    9    3.7    Multiple Royalties    9
   3.8    Arms-Length Transactions    9    3.9    Duration of Royalty
Obligations    9 4.    Non-royalty Revenues    9    4.1    Sublicense Revenues
   9    4.2    Product Development Milestones    10    4.3    Certain Additional
Terms    10 5.    Royalty Payments    11    5.1    Sales by Licensee    11   
5.2    Sales by Sublicensees    11

 

i



--------------------------------------------------------------------------------

6.    Reports on Progress, Benchmarks, Sales or Payments    11    6.1   
Commercial Development Plan and Benchmarks    11    6.2    Progress Reports on
Commercial Development Plan and Benchmarks    11    6.3    Reports on Revenues
and Payments    12    6.4    Royalty Payments    13    6.5    Foreign Sales   
13    6.6    Foreign Taxes    13 7.    Record Keeping    13 8.    Patent Matters
   14    8.1    Patent Prosecution and Maintenance    14    8.2    Information
to Licensee    14    8.3    Patent Costs    14    8.4    Ownership    15    8.5
   TSRI Right to Pursue Patent    15    8.6    Infringement Actions.    15 9.   
Indemnity and Insurance    16    9.1    Indemnity    16    9.2    Insurance   
17 10.    Limited Warranty    17    10.1    Limited Warranty    18 11.   
Confidentiality and Publication    18    11.1    Treatment of Confidential
Information    18    11.2    Publications    19    11.3    Publicity    19 12.
   Term and Termination    19    12.1    Term    19    12.2    Termination Upon
Mutual Agreement    19    12.3    Termination by TSRI    19    12.4   
Termination by Licensee    20    12.5    Rights Upon Expiration    20    12.6   
Rights Upon Termination    20    12.7    Work-in-Progress    20    12.8    Final
Royalty Report    21 13.    Assignment; Successors    21    13.1    Assignment
   21    13.2    Binding Upon Successors and Assigns    21 14.    General
Provisions    21    14.1    Independent Contractors    21    14.2    Late
Payments    21

 

ii



--------------------------------------------------------------------------------

  14.3        Governmental Approvals and Marketing of Licensed Products    21  
14.4        Patent Marking    21   14.5        No Use of Name    21   14.6    
   U.S. Manufacture    22   14.7        Foreign Registration    22   14.8       
Use of Materials    22   14.9        Arbitration    22   14.10        Entire
Agreement; Modification    23   14.11        California Law    23   14.12       
Headings    23   14.13        Severability    24   14.14        No Waiver    24
  14.15        Name    24   14.16        Attorneys’ Fees    24   14.17       
Notices    24   14.18        Compliance with U.S. Laws    25

 

iii



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This License Agreement is entered into and made effective as of this 6th day of
April, 2007 (the “Effective Date”), by and between THE SCRIPPS RESEARCH
INSTITUTE, a California nonprofit public benefit corporation (“TSRI”) located at
10550 North Torrey Pines Road, La Jolla, California 92037, and Repligen
Corporation, a Delaware corporation (“Licensee”) located at 41 Seyon Street,
Waltham, Massachusetts, 02453 with respect to the facts set forth below.

RECITALS

A. TSRI is engaged in fundamental scientific biomedical and biochemical research
including research relating to Friedrich’s ataxia (FA).

B. Licensee is engaged in research and development of products to prevent,
diagnose and treat diseases and conditions in humans.

C. TSRI has disclosed to Licensee certain technology and TSRI has the right to
grant a license to the technology, subject to certain rights of the U.S.
Government resulting from the receipt by TSRI of certain funding from the U.S.
Government.

D. TSRI desires to grant to Licensee, and Licensee wishes to acquire from TSRI,
a sole worldwide right and license to certain patent rights and materials of
TSRI, subject to the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, TSRI and Licensee hereby agree as follows:

1. Definitions. Capitalized terms shall have the meaning set forth herein.

1.1 Affiliate. The term “Affiliate” shall mean any entity which directly or
indirectly controls, or is controlled by Licensee. The term “control” as used
herein means (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares entitled to vote for the
election of directors; or (b) in the case of non-corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the equity interest with
the power to direct the management and policies of such non-corporate entities.
Unless otherwise specified, the term Licensee includes Affiliates.

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all proprietary or confidential information of TSRI or Licensee which may be
exchanged between the parties at any time and from time to time during the term
of this Agreement. Information shall not be considered confidential to the
extent that the receiving party can establish by competent proof that it:

(a) Is publicly disclosed through no fault of any party hereto, either before or
after it becomes known to the receiving party; or



--------------------------------------------------------------------------------

(b) Was known to the receiving party prior to the date of this Agreement, which
knowledge was acquired independently and not from another party hereto (or such
party’s employees); or

(c) Is subsequently disclosed to the receiving party in good faith by a third
party who has a right to make such disclosure; or

(d) Has been published by a third party as a matter of right.

1.2.1 In the event that Confidential Information is required to be disclosed by
law or court order, in which event the party required to make such disclosure
shall limit the same to the minimum required to comply with the law or court
order, and prior to making such disclosure that party shall notify the other
party, not later than ten (10) days before the disclosure in order to allow that
other party to comment and/or to obtain a protective or other order, including
extensions of time and the like, with respect to such disclosure.

1.3 Field. The term “Field” shall mean the prevention, diagnosis and treatment
of conditions or diseases in humans.

1.4 Licensed Patent Rights. The term “Licensed Patent Rights” shall mean rights
arising out of or resulting from (a) the U.S./PCT Patent Application(s) set
forth on Exhibit A; (b) the foreign patent applications of (a); (c) the patents
proceeding from (a) and (b); (d) divisionals, continuations, reissues,
reexaminations, and extensions of any patent or application set forth in (a)-
(c) above; and (e) all claims of continuations-in-part that are entitled to the
benefit of the priority date of (a).

1.5 Licensed Product. The term “Licensed Product” shall mean any product, the
manufacture, use, importation, sale or offer for sale of which in or into a
particular country is covered by a Valid Claim within the Licensed Patent
Rights. Whether a product is a “Licensed Product” shall be determined on a
country-by-country basis.

1.6 Licensed Process. The term “Licensed Process” shall mean any process, the
performance of which is covered by a Valid Claim of Licensed Patent Rights.
Whether a process is a “Licensed Process” shall be determined on a
country-by-country basis.

1.7 Licensed Service. The term “Licensed Service” shall mean the performance of
a service by Licensee or a sublicensee for a third party, which performance uses
or incorporates a Licensed Product or Licensed Process. Whether a service is a
“Licensed Service” shall be determined on a country-by-country basis.

1.8 Major Market Country. The term “Major Market Country” shall mean any of the
following countries: the United States of America, the United Kingdom, France,
Germany, Spain, Italy, Japan, Canada, or Australia.

1.9 Net Sales. The term “Net Sales” shall mean the gross amount invoiced by
Licensee, or sublicensee, or any of them on all sales of Licensed Products,
Licensed Processes and Licensed Services less (a) discounts, chargebacks and
rebates actually allowed, whether in cash or trade; (b) credits for claims,
allowances, retroactive price reductions or returned goods;



--------------------------------------------------------------------------------

(c) prepaid freight and insurance; and (d) sales taxes or other governmental
charges actually paid in connection with sales of Licensed Products (but
excluding what are commonly known as income taxes and value-added taxes). Net
Sales shall include all consideration charged by Licensee or sublicensees in
exchange for any Licensed Products, Licensed Processes, or Licensed Services,
including without limitation any monetary payments or any other property
whatsoever. For purposes of determining Net Sales, a sale shall be deemed to
have occurred when an invoice therefore shall be generated or the Licensed
Product shipped for delivery, Licensed Process, completed, or Licensed Service
provided. Sales of Licensed Products by Licensee to any Affiliate or sublicensee
which is a reseller thereof shall be excluded, and only the subsequent sale of
such Licensed Products by Affiliates or sublicensees of Licensee to unrelated
parties shall be deemed to generate Net Sales hereunder.

1.10 Valid Claim. The term “Valid Claim” shall mean a claim of an issued patent
within the Licensed Patent Rights that has not lapsed, expired, been canceled,
or become abandoned, and has not been held invalid by a court or other
appropriate body of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise. The term Valid Claim
shall also include the claims of a pending patent application within the
Licensed Patent Rights for a period of six (6) years from the date of first
examination (i.e., first office action) of that patent application.

1.11 Novartis Research Products Nonexclusive License. “Novartis Research
Products Nonexclusive License” shall mean the non-exclusive, worldwide license
rights (without the right to sublicense) granted by Scripps to Novartis under
the Licensed Patent Rights to make and use (but not sell) “Research Products”.
“Research Products” is defined to mean any product, process or device which is
designed or utilized for discovering, improving or testing a Therapeutic
Product, Preventative medicine, or Diagnostic Product. “Diagnostic Product”
means any product, process or device that is designed or utilized for diagnosis
of a disease or condition in humans or vertebrate animals. “Preventative
medicine” means any product, process or device that is designed or utilized to
prevent the occurrence of any disease state in humans or vertebrate animals.
“Therapeutic Product” means any product, process or device which is designed or
utilized for treatment or mitigation of an existing disease state in humans or
vertebrate animals.

2. Grant of License.

2.1 Grant of License for Licensed Products. TSRI hereby grants and Licensee
accepts, subject to the terms and conditions of this Agreement, a sole license
under the Licensed Patent Rights to make and have made, to use and have used and
to import Licensed Products in the Field. In addition, TSRI hereby grants and
Licensee accepts, subject to the terms and conditions of this Agreement, an
exclusive license under the Licensed Patent Rights to offer to sell, to sell and
have sold Licensed Products in the Field.

2.2 Grant of License for Licensed Processes. TSRI hereby grants and Licensee
accepts, subject to the terms and conditions of this Agreement, a sole license
under the Licensed Patent Rights to use and have used Licensed Processes in the
Field. In addition, TSRI hereby grants and Licensee accepts, subject to the
terms and conditions of this Agreement, an exclusive



--------------------------------------------------------------------------------

license under the Licensed Patent Rights to offer to sell, to sell and have sold
Licensed Processes in the Field.

2.3 Grant of License for Licensed Services. TSRI hereby grants and Licensee
accepts, subject to the terms and conditions of this Agreement, a sole license
under the Licensed Patent Rights to use and have used Licensed Services in the
Field. In addition, TSRI hereby grants and Licensee accepts, subject to the
terms and conditions of this Agreement, an exclusive license under the Licensed
Patent Rights to offer to sell, to sell and have sold Licensed Services in the
Field.

2.4 Sublicensing. Licensee shall have the right to grant and authorize
sublicenses to any party with respect to the rights conferred upon Licensee
under this Agreement, provided, however, that any such sublicense shall be
subject in all respects to the provisions contained in this Agreement (excluding
the payments specified in Sections 3.1 and 3.2 below). Sublicensees shall not
further sublicense without TSRI’s prior written consent, which approval shall
not be unreasonably withheld. Licensee shall forward to TSRI a copy of any and
all fully executed agreements within thirty (30) days of execution.

2.5 No Other License. This Agreement confers no license or rights by
implication, estoppel, or otherwise under any patent applications or patents of
TSRI other than Licensed Patent Rights regardless of whether such patents are
dominant or subordinate to Licensed Patent Rights. TSRI and Licensee hereby
agree and acknowledge that nothing in this Agreement, including without
limitation the provisions of Sections 2.6, 2.7, and 2.8, create, expressly or
implicitly, any obligation for Licensee to grant any rights or licenses, or to
provide any materials or perform any services, to or for TSRI or any Third
Party, including without limitation, the United States Government or Novartis.

2.6 Governmental Interest. Licensee and TSRI acknowledge that TSRI has received,
and expects to continue to receive, funding from the United States Government in
support of TSRI’s research activities. Licensee and TSRI acknowledge and agree
that their respective rights and obligations pursuant to this Agreement shall be
subject to the rights of the United States Government, which may exist, arise or
result from TSRI’s receipt of research support from the United States
Government, including but not limited to, 37 C.F.R. 401, the NIH Grants Policy
Statement and the NIH Guidelines for Obtaining and Disseminating Biomedical
Research Resources.

2.7 Reservation of Rights. TSRI reserves the right to use for any research or
educational purposes any Licensed Patent Rights and materials licensed
hereunder, without TSRI being obligated to pay Licensee any royalties or other
compensation. In addition, TSRI reserves the right to grant non-exclusive
research and educational use licenses to other nonprofit or academic
institutions to Licensed Patent Rights licensed hereunder, without the other
nonprofit entity being obligated to pay Licensee any royalties or other
compensation. TSRI shall have no obligation to notify or inform Licensee of such
use or licenses.

2.8 Novartis Non-Exclusive License. The licenses granted under Sections 2.1 and
2.2 of this Agreement are subject to the non-exclusive license rights granted to
Novartis pursuant to the Novartis Research Products Nonexclusive License.



--------------------------------------------------------------------------------

3. Royalties

3.1 License Issue Royalty. In consideration for TSRI entering into this
Agreement, Licensee agrees to pay and shall pay to TSRI a noncreditable,
nonrefundable license issue royalty in the amount of Three Hundred Thousand U.S.
Dollars (U.S.$300,000) (“License Issue Royalty”) within fifteen (15) days of the
Effective Date. Failure of Licensee to make this payment shall render this
Agreement null and void (ab initio).

3.2 Equity. In addition to the License Issue Royalty specified in 3.1 above,
Licensee shall issue to TSRI Eighty Seven Thousand Four Hundred Sixty-Four
(87,464) shares of Licensee’s common stock, equal to Three Hundred Thousand U.S.
Dollars (U.S. $300, 000) within fifteen (15) days of the Effective Date as
reported on the Nasdaq Global Market or such other market on which such shares
are then traded. Each share of Licensee common stock shall be valued at the
closing price of such shares on the trading day immediately prior to the
Effective Date. If the value of the shares is not equal to Three Hundred
Thousand U.S. Dollars (U.S. $300,000) on the one-year anniversary of the
Effective Date, Licensee shall make a cash payment to TSRI equal to the
difference between the actual total value of the shares on such date and Three
Hundred Thousand U.S. Dollars (U.S. $300,000) within thirty (30) days after the
one year anniversary of the Effective Date.

3.3 Minimum Annual Royalty. Subject to the credits described in this
Section 3.3, within thirty days following each anniversary of the Effective
Date, Licensee agrees to pay and shall pay to TSRI a nonrefundable minimum
annual royalty in the amount of [**Confidential Treatment Requested**] for the
twelve (12) month period immediately preceding such anniversary date. Each such
minimum annual royalty shall be offset (i.e., reduced by) by any amounts paid,
as specified in 3.4, 3.5, 3.6, 4.1, and 4.2. hereunder by Licensee during the
twelve (12) month period immediately preceding the relevant anniversary date.

3.4 Running Royalties for Licensed Products. Licensee agrees to pay and shall
pay to TSRI a running royalty on a country by country basis in the amount of
[**Confidential Treatment Requested**] of Net Sales of Licensed Products.
Licensee shall be entitled to a credit against royalties due hereunder, of
[**Confidential Treatment Requested**] of any royalties paid to any third
parties by Licensee, its Affiliates or sublicensees which is necessary in order
for Licensee or its Affiliates or sublicensees to make, use, sell, offer for
sale, or import any Licensed Product without infringing any patent or other
rights of such third party. The application of such credit shall be limited so
that it shall not reduce by more than [**Confidential Treatment Requested**] the
royalties paid hereunder for any given period.

3.5 Running Royalties for Licensed Processes. Licensee agrees to pay and shall
pay to TSRI a running royalty on a country by country basis in the amount of
[**Confidential Treatment Requested**] of Net Sales of products made using a
Licensed Process. Licensee shall be entitled to a credit against royalties due
hereunder, of [**Confidential Treatment Requested**] of any royalties paid to
any third parties by Licensee, its Affiliates or sublicensees which is necessary
in order for Licensee or its Affiliates or sublicensees to make, use, sell,
offer for sale or perform any Licensed Process without infringing any patent or
other rights of such third party. The application of such credit shall be
limited so that it shall not reduce by more than [**Confidential Treatment
Requested**] the royalties paid hereunder for any given period.



--------------------------------------------------------------------------------

3.6 Running Royalties for Licensed Services. Licensee agrees to pay and shall
pay to TSRI [**Confidential Treatment Requested**] of any and all Net Sales for
Licensed Services. Licensee shall be entitled to a credit against royalties due
hereunder, of [**Confidential Treatment Requested**] of any royalties paid to
any third parties by Licensee, its Affiliates or sublicensees which is necessary
in order for Licensee or its Affiliates or sublicensees to make, use, sell,
offer for sale or perform any Licensed Service without infringing any patent or
other rights of such third party. The application of such credit shall be
limited so that it shall not reduce by more than [**Confidential Treatment
Requested**] the royalties paid hereunder for any given period.

3.7 Multiple Royalties. No multiple royalties shall be due because any Licensed
Product, Licensed Process or Licensed Service is covered by more than one of the
Licensed Patent Rights. In such case, Licensee shall pay the highest of the
royalties owed to TSRI pursuant to Sections 3.4-3.6 above.

3.8 Arms-Length Transactions. On sales of Licensed Products, Licensed Processes
or Licensed Services which are made in other than an arm’s-length transaction,
the value of the Net Sales attributed under this Section 3 to such a transaction
shall be that which would have been received in an arm’s-length transaction,
based on sales of like quality and quantity products on or about the time of
such transaction. “Arm’s-length transaction” means a sale between unaffiliated
parties.

3.9 Duration of Royalty Obligations. The royalty obligations of Licensee as to
each Licensed Product, Licensed Process or Licensed Service shall terminate on a
country-by-country basis concurrently with the expiration or termination of the
last Valid Claim within Licensed Patent Rights that covers such Licensed Product
or Licensed Process or Licensed Service.

4. Non-royalty Revenues.

4.1 Sublicense Revenues. Any and all revenues, other than royalties, research
and development funding (excluding Licensed Services), and equity investments
made by such sublicensees in Licensee’s stock, pursuant to a stock purchase
agreement that is separate from the sublicense agreement, to the extent such
stock was sold by Licensee for a price that is above the then-current fair
market value (for avoidance of doubt, the amount above fair market value shall
be included within Sublicense Revenue as defined herein). Sublicense Revenue
shall be reported and paid to TSRI by Licensee within thirty (30) days of
receipt by Licensee as provided herein. Licensee shall pay to TSRI a
non-creditable, non-refundable percentage of these Sublicense Revenues according
to the following schedule (“Sublicense Payments”):

 

Effective Date of Sublicense Agreement

 

Percent of Sublicense Revenues

Payable to TSRI

First period of six months after Effective Date

  [**Confidential Treatment Requested**]

Second period of six months after Effective Date

  [**Confidential Treatment Requested**]



--------------------------------------------------------------------------------

Third period of six months after Effective Date

  [**Confidential Treatment Requested**]

Fourth period of six months after Effective Date

  [**Confidential Treatment Requested**]

During the third year after Effective Date

  [**Confidential Treatment Requested**]

During or after the fourth year after Effective Date

  [**Confidential Treatment Requested**]

Any non-cash consideration received by Licensee from sublicensees shall be
valued at its fair market value as of the date of receipt.

4.2 Product Development Milestones. Licensee agrees to pay and shall pay to TSRI
the following non-creditable, non-refundable product development milestones
within thirty (30) days of the first achievement of each milestone with a
Licensed Product. All such milestones shall be payable a maximum of one time
each regardless of how many times each is achieved in a particular country and
regardless of in how many countries each is achieved.

 

Milestone Event

  Payment

First Patient Dosed in a Clinical Trial

in a Major Market Country

  [**Confidential Treatment Requested**]

First Patient Dosed in a Phase III Trial

(or its equivalent) in a Major Market Country

  [**Confidential Treatment Requested**]

Acceptance of NDA Filing by the FDA

(or its equivalent) in a Major Market Country

  [**Confidential Treatment Requested**]

FDA Approval of an NDA to treat Friedrich’s Ataxia

  [**Confidential Treatment Requested**]

FDA Approval of an NDA to treat a disease other than

Friedrich’s Ataxia

  [**Confidential Treatment Requested**]

European Approval in a Major Market Country

  [**Confidential Treatment Requested**]

4.3 Certain Additional Terms. After Licensee executes its first sublicense
pursuant to Section 2.4, all amounts that Licensee thereafter pays to TSRI under
Section 4.2 shall be fully credited only against the Sublicense Payments due
from Licensee to TSRI under Section 4.1 for product development milestone
payments that Licensee subsequently receives from its sublicensees under
sublicense agreements (“Sublicensee Milestone Payments”). The payments



--------------------------------------------------------------------------------

that Licensee makes to TSRI under Section 4.2 shall not be credited or applied
against any other Sublicense Payments due from Licensee to TSRI under
Section 4.1. In order to receive such credit, Licensee shall itemize in detail
on its accounting of Sublicense Revenues under Section 4.1 the original amount
of Sublicense Payments due under Section 4.1 for Sublicensee Milestone Payments
for each sublicense, and the specific amounts paid to TSRI under Section 4.2
after the date of Licensee’s first sublicense that Licensee wants credited
against its Sublicense Payments due under Section 4.1 for Sublicensee Milestone
Payments for each sublicense. If any amounts required to be paid to TSRI under
Section 4.2 are due before Licensee executes its first sublicense, but are not
actually paid by Licensee to TSRI until after Licensee executes its first
sublicense, then those amounts actually paid by Licensee to TSRI under
Section 4.2 shall not be entitled to be credited or applied against Sublicense
Payments due under Section 4.1 for Sublicensee Milestone Payments for any
sublicense.

5. Royalty Payments.

5.1 Sales by Licensee. Royalties payable pursuant to Section 3 herein, shall be
payable by Licensee quarterly, within sixty (60) days after the end of each
calendar quarter, based upon Net Sales during the immediately preceding calendar
quarter.

5.2 Sales by Sublicensees. Licensee agrees to pay and shall pay to TSRI, or
cause its sublicensees to pay to TSRI all royalties pursuant to Section 3 herein
resulting from the activities of its sublicensees, within ninety (90) days after
the end of each calendar quarter.

6. Reports on Progress, Benchmarks, Sales or Payments.

6.1 Commercial Development Plan and Benchmarks. Prior to signing this Agreement,
Licensee has provided to TSRI the Commercial Development Plan attached hereto as
Exhibit B, under which Licensee intends to bring the subject matter of the
Licensed Patent Rights to the point of commercial use. This Commercial
Development Plan is hereby incorporated by reference into this Agreement. Based
on this plan, performance Benchmarks are determined as specified in Exhibit C.

6.2 Progress Reports on Commercial Development Plan and Benchmarks. Licensee
shall provide written annual reports on its product development progress or
efforts to commercialize under the Commercial Development Plan for each of the
Fields within thirty (30) days after June 30 of each year. These progress
reports shall include, but not be limited to: progress on research and
development, status of applications for regulatory approvals, manufacturing,
sublicensing, marketing, importing, and sales during the preceding calendar
year, as well as plans for the present calendar year. TSRI also encourages these
reports to include information on any of Licensee’s public service activities
that relate to the Licensed Patent Rights. If reported progress differs from
that projected in the Commercial Development Plan and Benchmarks, Licensee shall
explain the reasons for such differences. In any such annual report, Licensee
may propose amendments to the Commercial Development Plan, acceptance of which
by TSRI may not be denied unreasonably. Licensee agrees to provide any
additional information reasonably required by TSRI to evaluate Licensee’s
performance under this Agreement. Licensee may amend the Benchmarks at any time
upon written consent by TSRI. TSRI shall not unreasonably withhold approval of
any request by Licensee to extend the time periods of this



--------------------------------------------------------------------------------

schedule if such request is supported by a reasonable showing by Licensee of
diligence in its performance under the Commercial Development Plan and toward
bringing the Licensed Products to the point of commercial use. Licensee shall
amend the Commercial Development Plan and Benchmarks at the request of TSRI to
address any Licensed Fields not specifically addressed in the plan originally
submitted.

6.2.1 At any time after two (2) years from the Effective Date of this Agreement,
if TSRI, in its sole reasonable judgment, believes progress reports furnished by
Licensee do not demonstrate that Licensee: (a) has put the licensed subject
matter into commercial use in at least one Major Market Country, directly or
through a sublicense, and is keeping the licensed subject matter reasonably
available to the public; or (b) is engaged in research, development,
manufacturing, marketing or sublicensing activity reasonably intended to
achieving 6.2.1(a), then TSRI may terminate this Agreement, provided that TSRI
shall provide express written notice to Licensee explaining in reasonably
specific detail the reasons for such belief, and Licensee shall have not less
than sixty (60) days to cure the applicable diligence failure or provide to TSRI
evidence in support of Licensee’s diligence efforts. Licensee shall report to
TSRI the dates for achieving Benchmarks specified in Exhibit C and the first
commercial sale of a Licensed Product, Licensed Service, and Licensed Process in
each country within thirty (30) days of such occurrences.

6.3 Reports on Revenues and Payments. Licensee shall submit to TSRI, no later
than sixty (60) days after then end of each calendar quarter, a royalty report
(the “Royalty Report”) setting forth for such quarter at least the following
information:

 

  (a) the number of Licensed Products sold by Licensee, and its sublicensees;

 

  (b) the total Net Sales for such Licensed Products;

 

  (c) the total Net Sales for all Licensed Processes used or sold by Licensee
and its sublicensees;

 

  (d) the total Net Sales for all Licensed Services performed;

 

  (e) deductions applicable to determine the Net Sales pursuant to Section 1.10;

 

  (f) the total amount of third party royalties paid, if any, and the
calculation of the royalty credit under Sections 3.4, 3.5, and 3.6;

 

  (g) the amount of Sublicense Revenues received by Licensee; and

 

  (h) the amount of royalty due on all of the above, or if no royalties are due
to TSRI for any reporting period, the statement that no royalties are due and a
detailed explanation why they are not due for that quarterly period.

Such Royalty Report shall be certified as correct by an officer of Licensee and
shall include a detailed listing of all deductions from royalties.



--------------------------------------------------------------------------------

6.4 Royalty Payments. Licensee agrees to pay and shall pay to TSRI with each
Royalty Report the amount of royalty due with respect to such quarter. If
multiple technologies are covered by the license granted hereunder, Licensee
shall specify which Licensed Patent Rights are utilized for each Licensed
Product, Licensed Process, and/or Licensed Service included in the Royalty
Report. All payments due hereunder shall be deemed received when funds are
credited to TSRI’s bank account and shall be payable by check or wire transfer
in United States Dollars.

6.5 Foreign Sales. The remittance of royalties payable on sales outside the
United States shall be payable to TSRI in United States Dollar equivalents at
the official rate of exchange of the currency of the country from which the
royalties are payable, as quoted in the Wall Street Journal for the last
business day of the calendar quarter in which the royalties are payable. If the
transfer of or the conversion into the United States Dollar equivalents of any
such remittance in any such instance is not lawful or possible, the payment of
such part of the royalties as is necessary shall be made by the deposit thereof,
in the currency of the country where the sale was made on which the royalty was
based to the credit and account of TSRI or its nominee in any commercial bank or
trust company of TSRI’s choice located in that country, prompt written notice of
which shall be given by Licensee to TSRI.

6.6 Foreign Taxes. Any tax required to be withheld by Licensee under the laws of
any foreign country for any royalties or other amount due hereunder or for the
accounts of TSRI shall be promptly paid by Licensee for and on behalf of TSRI to
the appropriate governmental authority, and Licensee shall furnish TSRI with
proof of payment of such tax together with official or other appropriate
evidence issued by the applicable government authority. Any such tax actually
paid on TSRI’s behalf shall be deducted from royalty payments due TSRI.

7. Record Keeping. Licensee shall keep, and shall require its Affiliates and
sublicensees to keep, accurate records (together with supporting documentation)
of Licensed Products, Licensed Processes and Licensed Services made, used or
sold under this Agreement, appropriate to determine the amount of royalties,
Sublicense Payments, Product Development Milestone Payments and other monies due
to TSRI hereunder. Such records shall be retained for at least five (5) years
following the end of the reporting period to which such records relate. They
shall be available during normal business hours for examination and copying by
an accountant selected by TSRI, for the purpose of verifying Licensee’s reports
and payments hereunder and its compliance with this Agreement. In conducting
examinations pursuant to this Section, TSRI’s accountant shall have access to,
and may disclose to TSRI, all records which TSRI reasonably believes to be
relevant to the calculation of royalties under Section 3, non-royalty revenues
under Section 4 and Licensee’s compliance with this Agreement.

Except as set forth above, TSRI’s accountant shall not disclose to TSRI any
information other than information relating to the accuracy of reports and
payments made hereunder and to Licensee’s compliance with this Agreement.

Such examination by TSRI’s accountant shall be at TSRI’s expense, provided that,
if such examination shows an underreporting or underpayment in excess of five
percent (5%) for any twelve (12) month period, then Licensee shall pay the cost
of such examination (including without limitation TSRI’s attorney’s fees,
accountant’s fees, and other costs) as well as any



--------------------------------------------------------------------------------

additional sum that would have been payable to TSRI had the Licensee reported
correctly, plus interest on said sum at the rate of one and one-half percent
(1-1/2%) per month, and provided further, that if a second underreporting or
underpayment in excess of five percent (5%) for any twelve (12) month period
occurs, then the interest payable on such sum shall be calculated and payable at
the rate of two percent (2%) per month. All payments due hereunder shall be made
within fifteen (15) days of receipt of a written demand from TSRI.

8. Patent Matters.

8.1 Patent Prosecution and Maintenance. From and after the date of this
Agreement, the provisions of this Section 8 shall control the prosecution and
maintenance of any patent and patent application included within Licensed Patent
Rights. Subject to the requirements, limitations, and conditions set forth in
this Agreement, TSRI shall (a) direct and control the preparation, filing and
prosecution of the United States and foreign patent applications within Licensed
Patent Rights (including without limitation any reissues, reexaminations,
appeals to appropriate patent offices and/or courts, interferences and foreign
oppositions); and (b) maintain the patents issuing therefrom. TSRI shall select
the patent attorney, subject to Licensee’s written approval, which approval
shall not be unreasonably withheld. Both parties hereto agree that TSRI may, at
its sole discretion, utilize TSRI’s Office of Patent Counsel in lieu of or in
addition to independent counsel for patent prosecution and maintenance described
herein, and the fees and expenses incurred by TSRI with respect to work done by
such Office of Patent Counsel and/or independent counsel shall be paid as set
forth below. Licensee shall have full rights of consultation with the patent
attorney so selected on all matters relating to Licensed Patent Rights. TSRI
shall use its best efforts to implement all reasonable and timely requests made
by Licensee with regard to the preparation, filing, prosecution and/or
maintenance of the patent applications and/or patents within Licensed Patent
Rights.

8.2 Information to Licensee. TSRI shall keep Licensee timely informed of the
progress of all patent applications, patents and other submissions relating
thereto and give Licensee and Licensee’s counsel reasonable opportunity to
review and comment on the text of each patent application within Licensed Patent
Rights and other submissions relating thereto before filing, including, but not
limited to, the type and scope of the useful claims and the nature of supporting
disclosures. TSRI shall provide Licensee with a copy of such patent application
as filed, together with notice of its filing date and serial number, and each
such submission. TSRI shall provide Licensee with copies of all patent
applications, amendments, related correspondence, and other relevant
documentation relating to such prosecution.

8.3 Patent Costs. Licensee acknowledges and agrees that the license granted
hereunder is in partial consideration for Licensee’s assumption of patent costs
and expenses as described herein. Licensee agrees to reimburse and shall
reimburse TSRI Twenty Four Thousand Six Hundred Forty Three Dollars ($24,643.00)
for all patent fees and expenses previously paid or incurred in connection with
Licensed Patent Rights which are as of October 31, 2006. Licensee agrees to pay
and shall pay all such past fees, costs, and future cost and patent fees
associated with the work performed by TSRI’s Office of Patent Counsel and/or
Independent Counsel to prepare, prosecute, and maintain the Licensed Patent
Rights within thirty (30) days after Licensee receives an itemized invoice
therefor. Failure of Licensee to pay patent costs and expenses as set forth in
this Section 8.3 shall immediately relieve TSRI from its obligation to



--------------------------------------------------------------------------------

incur any further patent costs and expenses. For the avoidance of doubt, should
Licensee be in arrears for any patent costs and expenses due to TSRI for
independent counsel, TSRI shall have the right, at its sole discretion, to cease
all patent prosecution and allow Licensed Patent Rights to go abandoned. Such
action by TSRI shall not constitute a breach of this Agreement. Payment can be
made directly to independent counsel, or to TSRI, as the Parties may agree.
Licensee may elect with a minimum of ninety (90) days prior written notice to
TSRI, to discontinue payment for the filing, prosecution and/or maintenance of
any patent application and/or patent within Licensed Patent Rights. Licensee
shall remain liable for all patent prosecution and maintenance costs incurred
prior to the date of notice of election and for a ninety (90) day period
following date of such notice. Any such patent application or patent so elected
shall immediately be excluded from the definition of Licensed Patent Rights and
from the scope of the licenses granted under this Agreement, and all rights
relating thereto shall revert to TSRI and may be freely licensed by TSRI.

8.4 Ownership. The patent applications filed and the patents obtained by TSRI
pursuant to Section 8.1 hereof shall be owned solely by TSRI, assigned solely to
TSRI and deemed a part of Licensed Patent Rights.

8.5 TSRI Right to Pursue Patent. If at any time during the term of this
Agreement, Licensee’s rights with respect to Licensed Patent Rights are
terminated, TSRI shall have the right to take whatever action TSRI deems
appropriate to obtain or maintain the corresponding patent protection. If TSRI
pursues patents under this Section 8.5, Licensee agrees to cooperate fully,
including by providing, at no charge to TSRI, all appropriate technical data and
executing all necessary legal documents.

8.6 Infringement Actions.

8.6.1 Licensee and TSRI each shall inform the other promptly in writing of any
alleged infringement by a third party of the Licensed Patent Rights covering
Licensed Products, Licensed Services, and/or Licensed Processes which comes to
the its attention and of any reasonably available evidence thereof.

8.6.2 Prosecution of Infringements. During the term of this Agreement, the
parties shall consult with each other regarding such infringement of any patent
within such Licensed Patent Rights. In order to maintain the licenses granted
hereunder in force, Licensee shall prosecute any and all infringements of any
Licensed Patent Rights by third parties, unless such infringement is outside of
the Field or is economically immaterial. Licensee may enter into settlements,
stipulated judgments or other arrangements respecting such infringement, at its
own expense, but only with the prior written consent of TSRI, which consent
shall not be unreasonably withheld. TSRI shall permit any action to be brought
in its name if required by law, and Licensee shall hold TSRI harmless from any
costs, expenses or liability respecting all such infringements. TSRI agrees to
provide reasonable assistance of a technical nature which Licensee may require
in any litigation arising in accordance with the provisions of this
Section 8.6.2, for which Licensee shall pay to TSRI a reasonable hourly rate of
compensation. In the event Licensee fails to prosecute any such infringement,
Licensee shall notify TSRI in writing promptly and TSRI shall have the right,
but not the obligation, to prosecute such infringement on its own behalf.



--------------------------------------------------------------------------------

8.6.3 Allocation of Recovery. Any damages or other recovery from an infringement
action undertaken pursuant to Section 8.6.2 shall first be used to reimburse the
parties for the costs and expenses incurred in such action, and thereafter:
(a) the amount attributable to compensatory damages shall be treated as Net
Sales and allocated pursuant to Section 3; and (b) all non-compensatory damages
(whether denoted at punitive or a statutory penalty) shall be divided seventy
percent (70%) to Licensee and thirty (30%) to TSRI. If TSRI prosecutes any such
action under Section 8.6.2, then any damages or other recovery net of the
parties’ costs and expenses incurred in such infringement shall be the sole
property of TSRI.

9. Indemnity and Insurance.

9.1 Indemnity. Licensee hereby agrees to indemnify, defend (by counsel
reasonably acceptable to TSRI) and hold harmless TSRI and any parent, subsidiary
or other affiliated entity and their trustees, directors, officers, employees,
scientists, agents, successors, assigns and other representatives (collectively,
the “Indemnitees” from and against all damages, claims, liabilities, losses and
other expenses, including without limitation reasonable attorney’s fees, expert
witness fees and costs , arising from claims asserted by third parties
(“Claim”), that arise out of or relate to (a) Licensee’s or any sublicensee’s
use of any of the Licensed Patent Rights, (b) alleged defects or other problems
with any of the Licensed Products, Licensed Processes, or Licensed Services
manufactured, sold, distributed or rendered by Licensee or any sublicensee,
including without limitation any personal injuries, death or property damages
related thereto, (c) any advertising or other promotion of the Licensed
Products, Licensed Processes, or Licensed Services by Licensee or any
sublicensees, (d) any allegations that the Licensed Products, Licensed
Processes, or Licensed Services developed, manufactured, sold, distributed or
rendered by Licensee or any sublicensee and/or any trademark, service mark,
logo, symbol, slogan or other materials used in connection with or to market a
Licensed Product, Licensed Process, or Licensed Service violates or infringes
upon the trademarks, service marks, trade dress, trade names, copyrights,
patents, works of authorship, inventorship rights, trade secrets, database
rights, rights under unfair competition laws, rights of publicity, privacy or
defamation, or any other intellectual or industrial property rights of any third
party, (e) Licensee’s or any sublicensee’s failure to comply with any applicable
laws, rules or regulations, (f) Licensee’s or any sublicensee’s transactions
with third parties or the operation of their respective businesses, and/or
(g) the negligent or willful acts or omissions of Licensee or any sublicensee;
provided that to the extent any Claim arises out of any negligent action, or
failure to act, by TSRI or TSRI’s breach of any law or regulation, or breach of
this Agreement by TSRI, Licensee’s liability for damages will be proportioned to
the extent of the respective fault of Licensee and TSRI. Licensee shall not
enter into any settlement of such Claims that admits liability on behalf of TSRI
without TSRI’s prior written consent. Indemnitees, at their expense, shall have
the right to retain separate independent counsel to assist in defending any such
Claims. In the event Licensee fails to promptly indemnify and defend such Claims
and/or pay Indemnitees’ expenses as provided above, Indemnitees shall have the
right to defend themselves, and in that case, Licensee shall reimburse
Indemnitees for all of their reasonable attorney’s fees, costs and damages
incurred in settling or defending such Claims within thirty (30) days of each of
Indemnitees’ written requests. This indemnity shall be a direct payment
obligation and not merely a reimbursement obligation of Licensee to Indemnitees.



--------------------------------------------------------------------------------

9.2 Insurance. Licensee shall name TSRI and Indemnitees as “additional insureds”
on any commercial general liability and product liability insurance policies
maintained by Licensee, its Affiliates and sublicensees applicable to the
Licensed Products, Licensed Services, and Licensed Processes.

9.2.1 Beginning at the time any such Licensed Product, Licensed Process,
Licensed Service, or Licensed Material is being commercially distributed or sold
(other than for the purpose of obtaining regulatory approvals) by Licensee or by
a sublicensee, Licensee shall, at its sole cost and expense, procure and
maintain commercial general liability insurance in amounts not less than
$2,000,000 per incident and $2,000,000 annual aggregate and naming the
Indemnitees as additional insureds. During clinical trials of any such product,
process or service, Licensee shall, at its sole cost and expense, procure and
maintain commercial general liability insurance in such equal or lesser amount
as TSRI shall require, naming the Indemnitees as additional insureds. Such
commercial general liability insurance shall provide (i) product liability
coverage; (ii) broad form contractual liability coverage for Licensee’s
indemnification under this Agreement; and (iii) coverage for TSRI’s litigation
costs. If Licensee elects to self-insure all or part of the limits described
above (including deductibles or retentions which are in excess of $250,000
annual aggregate) such self-insurance program must be acceptable to TSRI in its
sole discretion. The insurance coverage amounts specified herein or the
maintenance of such insurance policies shall not in any way limit Licensee’s
indemnity or other liability under this Agreement.

9.2.2 In addition, Licensee, on behalf of itself and its insurance carriers,
waives any and all claims and rights of recovery against TSRI and the
Indemnitees, including without limitation all rights of subrogation, with
respect to either party’s performance under this Agreement or for any loss of or
damage to Licensee or its property or the property of others under its control.
Licensee’s commercial general liability insurance policy shall also include a
waiver of subrogation consistent with this paragraph in favor of TSRI and the
Indemnitees. Licensee shall be responsible for obtaining such waiver of
subrogation from its insurance carrier. Upon TSRI’s request, Licensee shall
deliver to TSRI copies of insurance certificates or binders and such waiver of
subrogation that complies with the requirements of this Section 9.

9.2.3 Licensee shall provide TSRI with written evidence of such insurance upon
request of TSRI. Licensee shall provide TSRI with written notice at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance; if Licensee does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period, TSRI shall have the
right to terminate this Agreement effective at the end of such fifteen (15) day
period without notice or any additional waiting periods.

9.2.4 Licensee shall maintain such commercial general liability insurance beyond
the expiration or termination of this Agreement during (a) the period that any
Licensed Product or Licensed Service relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold by Licensee or by a
sublicensee, Affiliate or agent of Licensee; and (b) a reasonable period after
the period referred to in Section 9.2.4 (a) above which in no event shall be
less than fifteen (15) years.

10. Limited Warranty.



--------------------------------------------------------------------------------

10.1 Limited Warranty. TSRI hereby represents and warrants that it has full
right and power to enter into this Agreement and that the Licensed Patent Rights
have been prosecuted in good faith by TSRI. TSRI MAKES NO OTHER WARRANTIES
CONCERNING LICENSED PATENT RIGHTS OR ANY OTHER MATTER WHATSOEVER, INCLUDING
WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR ARISING OUT
OF COURSE OF CONDUCT OR TRADE CUSTOM OR USAGE, AND TSRI DISCLAIMS ALL SUCH
EXPRESS OR IMPLIED WARRANTIES. TSRI MAKES NO WARRANTY OR REPRESENTATION AS TO
THE VALIDITY OR SCOPE OF LICENSED PATENT RIGHTS, OR THAT ANY LICENSED PRODUCT OR
LICENSED SERVICE WILL BE FREE FROM AN INFRINGEMENT ON PATENTS OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN
ANY WAY INFRINGING UPON ANY LICENSED PATENT RIGHTS COVERED BY THIS AGREEMENT.
FURTHER, TSRI HAS MADE NO INVESTIGATION AND MAKES NO REPRESENTATION THAT THE
LICENSED PATENT RIGHTS ARE SUITABLE FOR LICENSEE’S PURPOSES.

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO
PERSONS OR PROPERTY) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS
SUBJECT MATTER. TSRI’S AGGREGATE LIABILITY, IF ANY, FOR ALL DAMAGES OF ANY KIND
RELATING TO THIS AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT
PAID BY LICENSEE TO TSRI UNDER THIS AGREEMENT. THE FOREGOING EXCLUSIONS AND
LIMITATIONS SHALL APPLY TO ALL CLAIMS AND ACTIONS OF ANY KIND AND ON ANY THEORY
OF LIABILITY, WHETHER BASED ON CONTRACT, TORT (INCLUDING, BUT NOT LIMITED TO
NEGLIGENCE OR STRICT LIABILITY), OR ANY OTHER GROUNDS, AND REGARDLESS OF WHETHER
EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

11. Confidentiality and Publication.

11.1 Treatment of Confidential Information. The parties agree that during the
term of this Agreement, and for a period of five (5) years after this Agreement
expires or terminates, a party receiving Confidential Information of the other
party will (a) maintain in confidence such Confidential Information to the same
extent such party maintains its own proprietary information; (b) not disclose
such Confidential Information to any third party without the prior written
consent of the other party; and (c) not use such Confidential Information for
any purpose except those permitted by this Agreement. TSRI agrees that Licensee
and its sublicensees shall be permitted to disclose information that relates to
the subject matter claimed in the Licensed Patent Rights in connection with the
exercise of the rights licensed hereunder by TSRI to Licensee as long as the
disclosure of such information is protected under written obligations of
confidentiality which are at least as restrictive as those contained in this
Agreement.



--------------------------------------------------------------------------------

11.2 Publications. Licensee agrees that TSRI shall have a right to publish
scientific data or results generated by TSRI in accordance with its general
policies, and that this Agreement shall not restrict, in any fashion, TSRI’s
right to publish.

11.3 Publicity. Except as otherwise provided herein or required by law, no party
shall originate any publication, news release or other public announcement,
written or oral, whether in the public press, stockholders’ reports, or
otherwise, relating to this Agreement or to any sublicense hereunder, or to the
performance hereunder or under any such sublicense agreements, without the prior
written approval of the other party, which approval shall not be unreasonably
withheld. Once material is so approved for publication, either party shall be
permitted to re-publish it thereafter without seeking additional consent from
the other party. Notwithstanding the foregoing, Licensee may make such
disclosure as it deems reasonable in order to comply with law, including the
files and regulations of the U.S. Securities and Exchange Commission and of the
Nasdaq Global Market or such other market on which the Licensee is then listed.
Scientific publications published in accordance with Section 11.2 of this
Agreement shall not be construed as publicity governed by this Section 11.3.

12. Term and Termination.

12.1 Term. Unless terminated sooner in accordance with the terms set forth
herein, this Agreement, and the licenses granted hereunder, shall expire or
terminate upon the expiration of the payment obligations of Licensee as provided
in Section 3.9 hereof.

12.2 Termination Upon Mutual Agreement. This Agreement may be terminated by
mutual written consent of both parties.

12.3 Termination by TSRI. TSRI may terminate this Agreement as follows:

(a) If Licensee does not make a payment due hereunder and fails to cure such
non-payment (including the payment of interest in accordance with Section 14.2)
within thirty (30) days after the date of notice in writing of such non-payment
by TSRI;

(b) If Licensee defaults in its indemnification and insurance obligations under
Section 9;

(c) As provided in Section 6.2;

(d) If Licensee shall become insolvent, shall make an assignment for the benefit
of creditors, or shall have a petition in bankruptcy filed for or against it.
Such termination shall be effective immediately upon TSRI giving written notice
to Licensee;

(e) If an examination by TSRI’s accountant pursuant to Section 7 shows an
underreporting or underpayment by Licensee in excess of twenty percent (20%) for
any twelve month period, and a subsequent audit shows a similar underreporting
of underpayment by Licensee in excess of twenty (20%) or more for any subsequent
calendar year;



--------------------------------------------------------------------------------

(f) If Licensee is convicted of a felony, and all rights of appeal with respect
thereto have been exhausted, relating to the manufacture, use or sale of
Licensed Products, Licensed Services, or Licensed Processes; or

(g) Except as provided in subparagraphs (a)—(f) above, if Licensee defaults in
the performance of any obligations under this Agreement and the default has not
been remedied within sixty (60) days after the date of notice in writing of such
default by TSRI.

12.4 Termination by Licensee. Licensee may terminate this Agreement by giving
ninety (90) days advance written notice of termination to TSRI.

12.5 Rights Upon Expiration. Neither party shall have any further rights or
obligations upon the expiration of this Agreement upon its regularly scheduled
expiration date other than the obligation of Licensee to make any and all
reports and payments for the final quarterly period. Provided, however, that
upon such expiration, each party shall be required to continue to abide by its
non-disclosure obligations as described in Section 11.1 which shall survive
shall expiration. The right of TSRI to audit pursuant to Section 7, Licensee’s
obligation to indemnify TSRI and maintain insurance as described in Section 9
and Sections 2.6, 2.7, 6.3, 6.4, 6.5, 6.6, 8.3, 8.4, 10, 11.1, 12 and 14 shall
also survive the expiration of this Agreement.

12.6 Rights Upon Termination. Notwithstanding any other provision of this
Agreement, upon any termination of this Agreement prior to the regularly
scheduled expiration date of this Agreement, the licenses granted hereunder
shall terminate and revert to TSRI, and all sublicenses granted by Licensee
shall also automatically terminate. Except as otherwise provided in Section 12.7
of this Agreement with respect to work-in-progress, upon such termination,
Licensee shall have no further right to develop, manufacture or market any
Licensed Product or Licensed Service, or to otherwise use any Licensed Patent
Rights. Upon any such termination, Licensee shall promptly return all materials,
samples, documents, information, and other materials that embody or disclose
Licensed Patent Rights; provided, however, that Licensee shall not be obligated
to provide TSRI with proprietary information that Licensee can show that it
independently developed. Any such termination shall not relieve either party
from any obligations accrued to the date of such termination. Upon such
termination, each party shall be required to abide by its nondisclosure
obligations as described in Section 11.1 which shall survive such termination.
The right of TSRI to audit pursuant to Section 7, Licensee’s obligation to
indemnify TSRI and maintain insurance as described in Section 9, and Sections
2.6, 2.7, 6.3, 6.4, 6.5, 6.6, 8.3, 8.4, 10, 11.1, 12 and 14 shall also survive
the termination of this Agreement.

12.7 Work-in-Progress. Upon any such early termination of the licenses granted
hereunder in accordance with this Agreement, Licensee shall be entitled to
finish any work-in-progress and to sell any completed inventory of a Licensed
Product covered by such licenses which remain on hand as of the date of the
termination, so long as Licensee sells such inventory in the normal course of
business and at regular selling prices and pays to TSRI the royalties applicable
to said subsequent sales in accordance with the terms and conditions as set
forth in this Agreement, provided that no such sales shall be permitted after
the expiration of six (6) months after the date of termination.



--------------------------------------------------------------------------------

12.8 Final Royalty Report. Upon termination or expiration of this Agreement,
Licensee shall submit a final report to TSRI, and any payments due TSRI and
unreimbursed patent expenses invoiced by TSRI shall become immediately payable.

13. Assignment; Successors.

13.1 Assignment. This Agreement may not be assigned or otherwise transferred
(whether voluntarily, by operation of law or otherwise) by Licensee without the
prior written consent of TSRI which shall not be unreasonably withheld; provided
however that Licensee may, without such consent, assign this Agreement and its
rights and obligations hereunder to an Affiliate or in connection with the
transfer or sale of all of its business, or in the event of its merger,
consolidation, change in control, or other similar transaction. Any and all
other assignments of this Agreement or any rights granted hereunder by Licensee
without the prior written consent of TSRI are void.

13.2 Binding Upon Successors and Assigns. Subject to the limitations on
assignment herein, this Agreement shall be binding upon and inure to the benefit
of any successors in interest and assigns of TSRI and Licensee. Any such
successor or assignee of Licensee’s interest shall expressly assume in writing
the performance of all the terms and conditions of this Agreement to be
performed by Licensee and such written assumption shall be delivered to TSRI as
a condition to TSRI’s agreement to consent to any such assignment.

14. General Provisions.

14.1 Independent Contractors. The relationship between TSRI and Licensee is that
of independent contractors. TSRI and Licensee are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. TSRI and Licensee shall
have no power to bind or obligate each other in any manner, other than as is
expressly set forth in this Agreement.

14.2 Late Payments. Except as otherwise provided in Section 7, late payments of
any and all payments due hereunder shall be subject to a charge of one and
one-half percent (1-1/2%) per month, or two hundred and fifty dollars ($250)
whichever is greater.

14.3 Governmental Approvals and Marketing of Licensed Products. Licensee shall
be responsible for obtaining all necessary governmental approvals for the
development, production, distribution, performance, sale and use of any Licensed
Product, Licensed Service and/or Licensed Process, at Licensee’s expense,
including, without limitation, any safety studies. Licensee shall have sole
responsibility for any warning labels, packaging and instructions as to the use
of Licensed Products and for the quality control for any Licensed Products.

14.4 Patent Marking. To the extent required by applicable law, Licensee shall
mark all Licensed Products or their containers in accordance with the applicable
patent marking laws.

14.5 No Use of Name. The use of the name “The Scripps Research Institute”,
“Scripps”, “TSRI” or any variation thereof in connection with the advertising,
sale or performance of Licensed Products, Licensed Services, or Licensed
Processes is expressly prohibited.



--------------------------------------------------------------------------------

14.6 U.S. Manufacture. To the extent required, Licensee agrees to abide by the
Preference for United States Industry as set forth in 37 CFR 401.14 (I).

14.7 Foreign Registration. Licensee agrees to register this Agreement with any
foreign governmental agency that requires such registration, and Licensee shall
pay all costs and legal fees in connection therewith. In addition, Licensee
shall ensure that all foreign laws affecting this Agreement or the sale of
Licensed Products, Licensed Services or Licensed Processes are fully satisfied.

14.8 Use of Materials. Licensee agrees that its use of any materials supplied by
TSRI shall comply with all applicable statutes, regulations, and guidelines.
Licensee agrees not to use any materials supplied by TSRI for research involving
human subjects or clinical trials in the United States without complying with 21
CFR 50 and 45 CFR 46. Licensee agrees not to use any materials supplied by TSRI
for research involving human subjects or clinical trials outside of the United
States without complying with the applicable regulations of the appropriate
national control authorities.

14.9 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding confidential
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), and the procedures set forth below. In the
event of any inconsistency between the Rules of AAA and the procedures set forth
below, the procedures set forth below shall control. Judgment upon the award
rendered by the arbitrators may be enforced in any court having jurisdiction
thereof.

14.9.1 Location. The location of the arbitration shall be in the County of San
Diego, California.

14.9.2 Selection of Arbitrators. The arbitration shall be conducted by a panel
of three neutral arbitrators who are independent and disinterested with respect
to the parties, this Agreement, and the outcome of the arbitration. Each party
shall appoint one neutral arbitrator, and these two arbitrators so selected by
the parties shall then select the third arbitrator, and all arbitrators must
have substantial experience in mediating or arbitrating cases regarding the same
or substantially similar subject matter as the dispute between Licensee and
TSRI. If one party has given written notice to the other party as to the
identity of the arbitrator appointed by the party, and the party thereafter
makes a written demand on the other party to appoint its designated arbitrator
within the next thirty (30) days, and the other party fails to appoint its
designated arbitrator within thirty (30) days after receiving said written
demand, then the arbitrator who has already been designated shall appoint the
other two arbitrators.

14.9.3 Discovery. The arbitrators shall decide any disputes and shall control
the process concerning these pre-hearing discovery matters. Pursuant to the
Rules of AAA, the parties may subpoena witnesses and documents for pre-hearing
discovery and/or for presentation at the hearing.

14.9.4 Case Management. Prompt resolution of any dispute is important to both
parties; and the parties agree that the arbitration of any dispute shall be
conducted expeditiously. The arbitrators are instructed and directed to assume
case management initiative and control over



--------------------------------------------------------------------------------

the arbitration process (including scheduling of events, pre-hearing discovery
and activities, and the conduct of the hearing), in order to complete the
arbitration as expeditiously as is reasonably practical for obtaining a just
resolution of the dispute.

14.9.5 Remedies. The arbitrators may grant any legal or equitable remedy or
relief that the arbitrators deem just and equitable, to the same extent that
remedies or relief could be granted by a state or federal court, provided
however, that no punitive damages may be awarded. No court action shall be
maintained seeking punitive damages. The decision of any two of the three
arbitrators appointed shall be binding upon the parties. Notwithstanding
anything to the contrary in this Agreement, prior to or while an arbitration
proceeding is pending, either party has the right to seek and obtain injunctive
and other equitable relief from a court of competent jurisdiction to enforce the
parties’ rights hereunder.

14.9.6 Expenses. The expenses of the arbitration, including the arbitrators’
fees, expert witness fees, and attorney’s fees, may be awarded to the prevailing
party, in the discretion of the arbitrators, or may be apportioned between the
parties in any manner deemed appropriate by the arbitrators. Unless and until
the arbitrators decide that one party is to pay for all (or a share) of such
expenses, both parties shall share equally in the payment of the arbitrators’
fees as and when billed by the arbitrators.

14.9.7 Confidentiality. Except as set forth below and as necessary to obtain or
enforce a judgment upon any arbitration award, the parties shall keep
confidential the fact of the arbitration, the dispute being arbitrated, and the
decision of the arbitrators. Notwithstanding the foregoing, the parties may
disclose information about the arbitration to persons who have a need to know,
such as directors, trustees, management employees, witnesses, experts,
investors, attorneys, lenders, insurers, and others who may be directly
affected. Additionally, if a party has stock which is publicly traded, the party
may make such disclosures as are required by applicable securities laws, but
will use commercially reasonable efforts to seek confidential treatment for such
disclosure.

14.10 Entire Agreement; Modification. This Agreement and all of the attached
Exhibits set forth the entire agreement and understanding between the parties as
to the subject matter hereof, and supersedes all prior or contemporaneous
agreements or understandings, whether oral or written. There shall be no
amendments or modifications to this Agreement, except by a written document that
is signed by both parties.

14.11 California Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to the
conflicts of laws principles thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction and venue of the Federal and State courts located in
San Diego County, California, for any action or proceeding to enforce an
arbitration award or as otherwise provided in Section 14.9.5, and waives any
right to contest or otherwise object to such jurisdiction or venue.

14.12 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.



--------------------------------------------------------------------------------

14.13 Severability. Should any one or more of the provisions of this Agreement
be held invalid or unenforceable by a court of competent jurisdiction, it shall
be considered severed from this Agreement and shall not serve to invalidate the
remaining provisions thereof. The parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by them when entering this Agreement may
be realized.

14.14 No Waiver. Any delay in enforcing a party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

14.15 Name. Whenever there has been an assignment or a sublicense by Licensee as
permitted by this Agreement, the term “Licensee” as used in this Agreement shall
also include and refer to, if appropriate, such assignee or sublicensee.

14.16 Attorneys’ Fees. In the event of a dispute between the parties hereto or
in the event of any default hereunder, the party prevailing in the resolution of
any such dispute or default shall be entitled to recover its reasonable
attorneys’ fees and other costs incurred in connection with resolving such
dispute or default.

14.17 Notices. Any notices required by this Agreement shall be in writing, shall
specifically refer to this Agreement and shall be sent by registered or
certified airmail, postage prepaid, or by telefax, telex or cable, charges
prepaid, or by overnight courier, postage prepaid and shall be forwarded to the
respective addresses set forth below unless subsequently changed by written
notice to the other party:

 

For TSRI:   The Scripps Research Institute   10550 North Torrey Pines Road,
TPC-9   La Jolla, California 92037   Attention: Director, Technology Development
  Fax No.: (858) 784-9910 with a copy to:   The Scripps Research Institute  
10550 North Torrey Pines Road, TPC-8   La Jolla, California 92037   Attention:
General Counsel   Fax No.: (858) 784-9399 For Licensee:   Repligen Corporation  
41 Seyon Street, Building #1   Waltham, MA 02453   Attention: Chief Executive
Officer   Fax No.: (781) 250-0115 with a copy to:   Goodwin Procter LLP   53
State Street



--------------------------------------------------------------------------------

  Boston, MA 02109   Attention: Robert E. Puopolo   Fax No.: (617) 523-1231

Notices shall be deemed delivered upon the earlier of (a) when received;
(b) three (3) days after deposit into the U.S. Mail; (c) the date notice is sent
via telefax, telex or cable; or (d) the day immediately following delivery to
overnight courier (except Sunday and holidays).

14.18 Compliance with U.S. Laws. Nothing contained in this Agreement shall
require or permit TSRI or Licensee to do any act inconsistent with the
requirements of any United States law, regulation or executive order as the same
may be in effect from time to time.

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth above.

 

TSRI:

   

LICENSEE:

THE SCRIPPS RESEARCH INSTITUTE

   

REPLIGEN CORPORATION

By:  

signature illegible

   

By:

 

/s/Walter C. Herlihy

Title:

 

Senior Vice President Business and Scientific Services

   

Title:

 

President & CEO